                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


D.M., a minor, by and through                )
his next friend and natural guardian,        )
KELLI MORGAN,                                )
                                             )
                          Plaintiff,         )
                                             )
      vs.                                    )    Case No. 18-2158-KHV-KGG
                                             )
WESLEY MEDICAL CENTER LLC,                   )
et al.,                                      )
                                             )
                          Defendants.        )
                                             )

         MEMORANDUM & ORDER ON MOTION FOR ORDER
       FOR RELEASE OF PROTECTED HEALTH INFORMATION

      Before the Court is the “Joint Motion for Order for Release of Protected

Health Information and Allowing Ex Parte Interviews with Treating Physicians

and Other Health Care Providers” filed by Defendants. (Doc. 193.) After review

of the parties’ submissions, the Court GRANTS Defendant’s motion.

                                 BACKGROUND

A.    Medical Information and Care.




                                        1 
 
      Plaintiff, through his natural guardian and next friend, filed his federal court

Complaint on April 9, 2018, alleging medical malpractice against Defendants

resulting from the medical care he received on March 5 and 6, 2017. Plaintiff

alleges that on March 6, 2017, he “suffered a catastrophic and medically-

preventable stroke that left him with right-side paralysis, neurological damage and

other debilitating physical injuries that permanently changed his and his parents’

lives.” (Doc. 1, at 5.) The facts of this case are more thoroughly summarized in

this Court’s Order on Defendant Chambers-Daney’s “Motion to Strike Immaterial,

Impertinent and Scandalous Matters from Plaintiff’s Complaint” and Defendant

Grover’s “Motion to Strike.” (Doc. 116, at 3-6.) That summary is incorporated

herein by reference.

      Currently before the Court is the “Joint Motion for Order for Release of

Protected Health Information and Allowing Ex Parte Interviews with Treating

Physicians and Other Health Care Providers” filed by all Defendants. (Doc. 193.)

Plaintiff argues that the Order, as proposed, is improper because certain treating

physicians are located in Missouri (where ex parte communications by defense

counsel with treating physicians are prohibited), several of D.M.’s treating

physicians will also be identified as retained experts, and certain language

proposed by Defendants is prohibited in this District. (Doc. 212.)

                                    ANALYSIS


                                          2 
 
A.    The Health Insurance Portability and Accountability Act of 1996.

      The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”

or “the Act”) prohibits covered entities from engaging in the unauthorized

disclosure or misuse of protected health information. Harris v. Whittington, No.

06–1179–WEB, 2007 WL 164031, at *2 (D.Kan. Jan.19, 2007). The Act does not,

however, prohibit all disclosures but instead imposes procedures on health care

providers as to the disclosure of medical information while still protecting the

privacy of the patient. Spraggins v. Sumner Reg. Medical Ctr., 2010 WL

4568715, at *2 (D. Kan. Nov. 3, 2010). HIPAA regulations provide for the

disclosure of protected health information in judicial proceedings under the

following circumstances:

             (1) Permitted disclosures. A covered entity may
             disclose protected health information in the course of any
             judicial or administrative proceeding:

                   (i) In response to an order of a court or
                   administrative tribunal, provided that the covered
                   entity discloses only the protected health
                   information expressly authorized by such order; or

                   (ii) In response to a subpoena, discovery request,
                   or other lawful process, that is not accompanied by
                   an order of a court or administrative tribunal, if:

                           (A) The covered entity receives satisfactory
                           assurance, as described in paragraph
                           (e)(1)(iii) of this section, from the party
                           seeking the information that reasonable
                           efforts have been made by such party to
                                          3 
 
                          ensure that the individual who is the subject
                          of the protected health information that has
                          been requested has been given notice of the
                          request; or

                          (B) The covered entity receives satisfactory
                          assurance, as described in paragraph
                          (e)(1)(iv) of this section, from the party
                          seeking the information that reasonable
                          efforts have been made by such party to
                          secure a qualified protective order that meets
                          the requirements of paragraph (e)(1)(v) of
                          this section.

45 C.F.R. § 164.512(e). This regulation essentially permits the provider to disclose

information under two optional procedures without violating HIPPA: (1) by court

order under section 164.512(e)(1)(i) authorizing such disclosure or, alternatively,

(2) by a formal discovery request, such as a subpoena, accompanied by required

notices and assurances.

      In this case, Defendants seek to proceed under section 164.512(e)(1)(i),

allowing for the release of protected health information upon court order. The

overriding purpose of the Federal Rules of Civil Procedure is to provide for the

“just, speedy and inexpensive” resolution of case. Fed.R.Civ.P. 1. A direct order

may help achieve this goal by shortening the discovery process and providing

clarity to providers.

      The Court acknowledges that HIPAA and its regulations do not expressly

authorize ex parte interviews of health care providers. That stated, there is a well-


                                          4 
 
established practice among judges of this District “of allowing informal ex parte

interviews of plaintiff’s treating physicians who are merely fact witnesses as long

as defendant complies with HIPAA and its related regulations.” Paliwoda v.

Showman, No. 12-2740-KGS, 2013 WL 3756591, at *2 (D. Kan. July 15, 2013)

(citations omitted).

      Such ex parte interviews are allowed by courts because “HIPAA presents

certain considerations and constraints for covered entities cautious not to run afoul

of the Act.” Lowen v. Via Christie Hosps. Wichita, Inc., No. 10-1201-RDR, 2010

WL 4739431, at *2 (D. Kan. Nov. 16, 2010). “An order authorizing ex parte

interviews of health care providers creates an avenue for informal discovery that

might not otherwise be available.” Paliwoda v. Showman, No. 12-2740-KGS,

2013 WL 3756591, at *2. Opinions from this District

             reason that to allow ex parte communications with fact
             witnesses, such as treating physicians, creates a just
             result by allowing both parties equal, unfettered access to
             fact witnesses. To prohibit ex parte communications
             would allow one party unrestricted access to fact
             witnesses, while requiring the other party to use formal
             discovery that could be expensive, timely, and
             unnecessary. Witnesses, of course, may refuse to
             communicate ex parte and thus require the parties to
             resort to formal discovery procedures. Less expensive
             informal discovery, nevertheless, should be encouraged.
             For these reasons a court may allow defendants access to
             the medical records and treating physicians of a plaintiff
             who has placed his or her physical or mental condition in
             issue.


                                          5 
 
Pratt v. Petelin, No. 09-2252-CM-GLR, 2010 WL 446474, at *7 (D. Kan. Feb. 4,

2010). Within this context, the Court will address Plaintiff’s objections to the

proposed Order.

B.    Application of Missouri Law.

      Plaintiff argues that

             [m]any of Plaintiff’s subsequent treating providers
             treated D.M. in Missouri, not Kansas. Specifically,
             D.M.’s subsequent Missouri treaters are from Children’s
             Mercy Hospital in Kansas City, Missouri. Missouri
             prohibits ex parte communication by defense counsel
             with a plaintiff’s subsequent treaters. State ex rel.
             Proctor v. Messina, 320 S.W.3d 145 (2010). Thus, this
             Court cannot authorize D.M.’s Children’s Mercy
             providers in Missouri to engage in ex parte
             communications.

(Doc. 212, at 1.)

      Defendants reply that the Missouri Supreme Court’s stance is not applicable

in this District Court of Kansas case as to health care providers practicing at

Children’s Mercy in Kansas City, Missouri. (Doc. 233, at 2.) Defendants indicate

that Courts in this District have specifically rejected this analysis from the

Missouri Supreme Court. (Id. (citing Pratt, 2010 446474, at *8) (holding that the

Messina case “does not create controlling precedent for this Court” and declining

“to adopt the holding that ex parte interviews are not considered ‘in the course of’

a judicial proceeding.”).) Defendants also point out that



                                           6 
 
             Plaintiff has not cited any case in this district holding that
             ex parte contact is precluded if the treating physician
             works in Missouri. The legal issues surrounding ex parte
             communications with health care providers implicate the
             federal and local rules, the Kansas privilege statute, and
             HIPAA. None of those turns on where a witness works.

(Doc. 233, at 2.)

      As discussed above, HIPAA permits a health care provider to disclose

otherwise protected health information “in the course of any judicial or

administrative proceeding” if that disclosure is in response to (i) an order of a

court, or (ii) in response to a subpoena, discovery request, or other lawful process,

that is not accompanied by an order of a court. 45 C.F.R. § 164.512(e)(1).

Therefore, the express language of the Act allows such disclosure by the covered

entity that occurs “in the course of” a “judicial proceeding.” The Act does not,

however, define the terms “in the course of” or “judicial proceeding.”

      The Assistant Secretary for Planning and Evaluation of the Department of

Health and Human Services has provided the following guidance:

             In § 164.512(e) of the final rule, we permit covered
             entities to disclose protected health information in a
             judicial or administrative proceeding if the request for
             such protected health information is made through or
             pursuant to an order from a court or administrative
             tribunal or in response to a subpoena or discovery request
             from, or other lawful process by a party to the
             proceeding.




                                           7 
 
Standards for Privacy of Individually Identifiable Health Information, 65 Fed.Reg.

82462, 82529 (Dec. 28, 2000). As stated in Messina, the case cited by Plaintiff,

“such disclosure must be under the supervisory authority of the court either

through discovery or through other formal court procedures.”

      The law in this District interpreting the phrases “in the course of” and

“judicial proceeding” clearly differs from Missouri law. Pursuant to Missouri law,

             the meeting at which ex parte communications occur is
             not a judicial proceeding because the trial court has no
             general oversight of the meeting or any control over it.
             Thus, 45 C.F.R. § 164.512(e), which permits disclosures
             in the course of judicial proceedings, does not apply to a
             meeting for ex parte communications, and consequently,
             a trial court has no authority to issue a purported HIPAA
             order advising the plaintiff’s non-party treating
             physicians that they may or may not participate in
             informal discovery via ex parte communications.

Messina, 320 S.W.3d at 157. The law of this District, however, recognizes the

“well-established practice” is that such communications are permitted – although

not expressly authorized by – HIPAA. Callahan v. Bledsoe, 16-2310-JAR-GLR,

2017 WL 590254, at *1 (D. Kan. Feb. 14, 2017); Lowen, 2010 LW 4739431 (D.

Kan. Nov. 16, 2010).

      It is undisputed that, under the law of this District as well as the law in

Missouri, once a plaintiff puts the matter of his or her physical condition in issue

under the pleadings, “they waive the physician-patient privilege.” Giegerich v.

National Beef Pkg. Co., LLC, No. 13-2392-JAR, 2014 WL 103455, at *3 (D. Kan.
                                           8 
 
Jan. 9, 2014); State ex rel. Jones v. Syler, 936 S.W.2d 805, 807 (Mo. banc 1997).

The Court acknowledges that, in an effort to lessen the likelihood of abuse of the

physician-patient privilege, courts in Missouri have adopted the practice of not

issuing orders that allow voluntary ex parte communications between defense

counsel and treating health care providers. This is merely a procedural safeguard,

however, not an aspect of the underlying substantive physician-patient privilege.

As such, the Court sees no reason to abandon the well-established practice of

issuing an order allowing ex parte communications with treating physicians in this

District of Kansas case – even if those health care providers reside, practice, and/or

provided health care to Plaintiff in Missouri. Plaintiff’s objection is overruled.

C.    Treating Physicians as Fact vs. Expert Witnesses.

      Plaintiff invokes the Federal Rules of Civil Procedure to advance a novel

approach that would prohibit Defendants from engaging in ex parte

communication with any treating health care providers at Children’s Mercy

Hospital in Kansas City, Missouri and Children’s Hospital Colorado. Plaintiff

argues that because some of these treating health care providers may be identified

as retained experts or used as non-testifying consulting experts, Defendants should

not be allowed to communicate, ex parte, with any of them. Plaintiff argues that

             [u]nder Fed.R.Civ.P. 26(b)(4), a party may only verbally
             communicate with an opposing parties’ testifying expert
             by deposition. A retained expert’s draft reports and
             disclosures are protected by work product. Fed.R.Civ.P.
                                          9 
 
             26(b)(4). Communications between a party’s attorney
             and their testifying experts are privileged work product
             unless the communications relate to compensation,
             identify facts or data the expert considered or the attorney
             provided, or identify assumptions. Fed.R.Civ.P.
             26(b)(4)(C). For consulting experts employed for trial
             preparation, a party may not discover facts known or
             opinions held at all. Fed.R.Civ.P. 26(b)(4)(D). Pursuant
             to this Court’s Scheduling Order, Plaintiff’s deadline to
             disclose experts is June 28, 2019.

(Doc. 212, at 2.)

      Plaintiff indicates that “[s]everal of D.M.’s subsequent treaters at Children’s

Mercy Hospital in Kansas City, Missouri and Children’s Hospital Colorado” – who

Plaintiff refuses to identify – are Plaintiff’s “retained experts.” (Doc. 212, at 2.)

Plaintiff argues that the Court should not authorize ex parte communication with

any of these health care providers because some of them will be ultimately

designated as retained as experts. (Id.) According to Plaintiff, allowing

Defendants “to engage in ex parte communications with those providers about

their expert opinions, work product, drafts, or privileged correspondence with

Plaintiff’s counsel” would violate the Federal Rules of Civil Procedure, “which

prohibit Defendants from discovering facts known and opinions held by Plaintiff’s

nontestifying experts, and make deposition the only means by which Defendants

may verbally communicate with Plaintiff’s testifying experts after disclosure

pursuant to the Scheduling Order.” (Id.)



                                           10 
 
      Plaintiff contends that such communication “risks improper disclosure of

work product and privileged information” because the retained expert doctors are

not trained in identifying where the lines are drawn between privileged

information, work product and disclosable facts.” (Id., at 2-3.) According to

Plaintiff, “[t]he risk of inadvertent and improper disclosure of confidential, work

product, and privileged information is high and the prejudice to Plaintiff is

permanent.” (Id., at 3.)

      Plaintiff also argues he should not be required to “prematurely disclose the

names of these experts . . . prior to the Scheduling Order deadline for purposes of

an order authorizing Defendants to engage in ex parte communications with

Plaintiff’s experts.” (Id.) Plaintiff continues that this would give “Defendants an

unwarranted increase in time to designate counter-experts because Defendants’

expert deadline is not until November 13, 2019.” (Id.)

      Defendants characterize Plaintiff’s position as follows:

             by simply putting some treaters on retainer, [Plaintiff
             attempts to] effectively cut off defendants’ ability to have
             ex parte contact with any of the treating physicians at
             Children’s Mercy Hospital in Kansas City and Children’s
             Hospital Colorado. . . . Plaintiff then suggests that he
             may decide not to call those witnesses as experts at trial –
             and that if he chooses to treat them as ‘consulting
             experts,’ then defendants cannot even depose them about
             facts or opinions.




                                          11 
 
(Doc. 233, at 3.) Defendants correctly point out that Plaintiffs have cited no legal

authority for this position. Defendants continue that “accepting plaintiff’s

argument would create an enormous loophole that nearly every medical

malpractice plaintiff could unfairly exploit to obstruct defendants’ access to

witnesses and factual evidence.” (Id.)

      Defendants also argue that Plaintiff misinterprets Rule 26.

             To the extent treating physicians learn factual
             information through their care and treatment of a patient
             (and form opinions incidental to that care and treatment),
             they are not ‘retained or specially employed to provide
             expert testimony in the case,’ see Rule 26(A)(2)(b), so
             the work product protection under Rule 26(b)(4)(C) does
             not apply. As the Advisory Committee’s note to the
             1970 amendment to Rule 26 states, Rule 26(b)(4) ‘does
             not address itself to the expert whose information was not
             acquired in preparation for trial but rather because he was
             an actor or viewer with respect to transactions or
             occurrences that are part of the subject matter of the
             lawsuit. Such an expert should be treated as an ordinary
             witness.’ Id. Generally, therefore, ‘a physician who
             testifies on information and opinions developed and
             drawn during the treatment of the party as a patient is
             considered to be an ordinary fact witness rather than an
             expert.’

(Id., at 4 (citing Foster v. Lawrence Memorial Hosp., No. 91-1151-SAC, 1993

WL 156131, at *1 (D. Kan. April 5, 1993) (citations omitted).)

      The Court agrees with Defendants that Plaintiff’s approach is insupportable.

A “central” point in American litigation is that “the law has a right to every

person’s evidence whether the person is an ‘expert’ or not.” 8A Wright, Miller &
                                          12 
 
Marcus, Federal Practice & Procedure: Expert Witnesses 3d § 2033 (2018).

Although Plaintiff’s attempted tactic is clever, it clearly contravenes this tenant and

the Federal Rules.

      Plaintiff also requests that Plaintiff’s counsel be permitted to attend defense

counsel’s interviews with treating physicians from Children’s Mercy Hospital and

Children’s Hospital Colorado. Without citing any legal authority for such a

requirement, Plaintiff argues that “[a]ttendance provides a safeguard against

disclosure of privileged information, work product, and premature discovery of

facts known and opinions held by Plaintiff’s retained experts.” (Doc. 212, at 3.)

The Court overrules this request.

             As an analytical starting point, it is helpful to keep in
             mind that the Federal Rules of Civil Procedure are to be
             construed ‘to secure the just, speedy, and inexpensive
             determination of every action. Informal discovery is both
             expedient and less expensive than formal discovery, and
             therefore should be encouraged, not discouraged. ‘[B]oth
             parties should have unfettered access to fact witnesses.’
             Fact witnesses, of course, may confer (or refuse to
             confer) with any party. … Although the court
             appreciates from strategic and tactical perspectives why
             skilled plaintiffs’ lawyers would prefer to have exclusive
             informal access to treating physicians …, there is no
             persuasive legal support for that approach.

Sample v. Zancanelli Mgmt. Corp., No. 07-2021-JPO, 2008 WL 508726, at *1 (D.

Kan. Feb. 21, 2008); see also Pratt, 2010 WL 446474, at *7. The attendance of

Plaintiff’s counsel at these meetings would result in Defendants’ access being


                                          13 
 
anything but “unfettered.” Further, the process would become more expensive and

less expedient, in contravention of the purpose of informal discovery. Although

whether to participate in an ex parte interview remains the prerogative of the

witness, who may also attach conditions to the voluntary interview, the attendance

of Plaintiff’s counsel is not required.

D.    Potentially Ambiguous Language in Order.

      Plaintiff next argues that the proposed Order should not be entered as drafted

because of the following language: “Unless specifically excluded by this Order, all

medical records and protected health information in your possession regarding the

person noted above shall be produced.” (Doc. 193-1, at 2.) Plaintiff contends that

such language has been “prohibited” by courts in this District. (Doc. 212, at 4

(citing Warner v. Sherry Floyd, P.A., No. 16-4143-SAC, 2017 WL 2901188, at *2

(D. Kan. Apr. 19, 2017); Williamson v. Joslin, No. 15-CV-2657-JWL-TJJ, 2015

WL 5125421, at *3 (D. Kan. Sept. 1, 2015); Paliwoda v. Showman, No. 12-2740-

KGS, 2013 WL 3756591, at *2 (D. Kan. July 15, 2013).) According to Plaintiff,

             [a]n order may authorize, but not command ex parte
             communications. By stating all health information shall
             be produced, the proposed Order attempts to compel
             D.M.’s subsequent treaters to communicate D.M.’s
             health information ex parte. At best, it creates ambiguity
             as to whether the Order simply authorizes ex parte
             communications, as stated in various parts of the Order,
             or requires them as stated on page 2. There is no
             legitimate reason for that ambiguity. The offending
             sentence should be struck from Defendants’ proposed
                                          14 
 
              order or modified to clearly and unambiguously reflect
              that the order simply authorizes rather than mandates
              disclosure of protected health information.

(Doc. 212, at 4.)  

       Defendant responds that, taken in the proper context, this language is not

ambiguous as does not command ex parte communication.            

              The first part of the order deals with medical records and
              other information in the health care provider’s care or
              custody, gives examples of documents subject to the
              order, and orders providers to make them ‘available for
              examination and reproduction.’ In the context of the
              order, then, the phrase ‘all medical records and protected
              health information’ following the bulleted list is not
              ambiguous. It means documentary and other information
              that can be ‘examined and reproduced’ – not interviews
              or conversations.
                     The order then transitions to its second topic,
              which is a separate paragraph discussing ex parte
              communication with counsel. The transition is signaled
              by the opening phrase: ‘You are further notified that …’
              That paragraph of defendants’ proposed order includes a
              clear statement that ex parte communication is permitted,
              ‘provided the health care provider consent to the
              interview.’

(Doc. 233, at 6.) The Court agrees with Defendants that, taken in context, this

language is not ambiguous and does not compel ex parte communication.

Plaintiff’s objection is overruled.

E.    Disclosure of Health Care Providers to be Contacted.

       Plaintiff also argues that “this District requires an ex parte order to

specifically identify Plaintiff’s treating physicians to whom the order is
                                           15 
 
directed….” (Doc. 212, at 4 (citing Brigham v. Colyer, No. 09-2210-JWL-DJ,

2010 WL 2131967, at *5 (D. Kan. May 27, 2010).) Defendant correctly points out

that Brigham is distinguishable because the defendants in that case agreed to

specifically identifying such treating physicians. The Court overrules Plaintiff’s

request that the health care providers to whom the Order is directed be identified.

F.     Termination of the Order.

       Plaintiff objects that the Order should indicate that it terminates at the close

of discovery rather than at the conclusion of litigation. (Doc. 212, at 4.) Plaintiff

offers no legal authority or argument for this position. Defendants indicate that

D.M. “is a child with serious health issues, and his condition is susceptible to

change at any time – including after the discovery deadline – thus necessitating

access to D.M.’s medical records, health information, and speaking with

consenting health care providers. (Doc. 233, at 8.) The Court agrees with

Defendants. Plaintiff’s objection is overruled. The Order shall terminate at the

close of litigation.



       IT IS THEREFORE ORDERED that the “Joint Motion for Order for

Release of Protected Health Information and Allowing Ex Parte Interviews with

Treating Physicians and Other Health Care Providers” filed by Defendants (Doc.

193) is GRANTED.


                                           16 
 
    IT IS SO ORDERED.

    Dated at Wichita, Kansas, on this 20th day of December, 2018.

                                   S/ KENNETH G. GALE
                                   KENNETH G. GALE
                                   United States Magistrate Judge




                                     17 
 
